DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the at least one profiled surface is only a single profiled surface” in Claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Presently, no figures show “only” a single profiled surface. Note, Figure 6 shows at least two profiled surfaces, though one is not in use. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites the limitation “comprises at least one profiled surface that is shaped to define at least one part of the force law, wherein the at least one part of the force law comprises at least one force jump that corresponds to a discontinuity in intensity of the resistive force discontinuity in intensity of the resistive force” since the “at least one profiled surface” is further described as having “a continuous profile” in Para. [0016] of the specification and as shown in Figs. 1-3 and 6. Note, a spring (Figs. 1-3 and 6, 60 and 61) is shown acting on a continuous surface (Figs. 1-3 and 6, 32 and 33) and thus will generate a continuous (i.e., not a discontinuous) curve of resistive force as a function of rotary displacement, appearing contrary to the curve shown in Fig. 5. While it is understood how two parallel springs or parallel mechanical systems may provide a force jump (as described in Para. [0009]), the specification is unclear of how “at least one spring”, “at least one profiled surface”, and “a cam” from Claim 1 provides discontinuity on the one continuous profiled surface with the single spring and roller shown in Fig. 6. The specification states “the precise configuration of the profiled surface of the cam, followed by the roller during the rolling of the latter, makes it possible to provide the desired force law, including one or several force jumps therein” (Para. [0016]) without further explanation of how such the “continuous profile” (Para. [0016]) is precisely configured to provide the discontinuity or force jumps. Therefore the claimed function “at least one profiled surface that is shaped to define at least one part of the force law, wherein the at least one part of the force law comprises at least one force jump that corresponds to a discontinuity in intensity of the resistive force without changing a direction of the resistive force” was not clearly described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sems et al. (WO 2008/017344 A1).

Regarding claim 1, Sems teaches a force feedback device (“gives the operator a haptic feedback upon actuation”, Translation, p. 1) for an aircraft flying side-stick (note, this is an intended use recitation; additionally Sems, Abstract, “Joystick in a control device…in an aeroplane”, Abstract), the force feedback device including: a stationary housing (Fig. 2, “housing”, 2) designed to be secured to an understructure of an aircraft (note, this is an intended use recitation); at least one spring (Fig. 7 & 8, “springs”, 16 & 18) that opposes movement of a side-stick (Fig. 2, “handle”, 3) of the aircraft relative to the housing (Fig. 7 & 8 show tension springs opposes movement of “handle” 3 relative to “housing” 1); and a transmission mechanism (Fig. 2, “actuator” 5 & “return element” 6), which is movably supported by the housing and is configured to transmit a rotational movement (Fig. 3 shows “actuator” 5 transmit motion of the tilted/rotated “handle” 3 with “return element” 6; movably supported by “housing” 1), around a first rotation axis (Fig. 2, “axis”, 12), between the side-stick and the at least one spring (Fig. 2 and 7/8 show “axis” 12 is between “handle” 3 and “springs” 16/18) by applying a force law according to which a resistive force, is generated to resist the rotational movement of the side-stick around the first rotation axis (Fig. 3 and 7/8, shows the tension “springs” 16/18 attached to “return element” 6 , therefore resist the movement via “actuator” 5 which is also shown attached at “axis” 12; by definition a tension spring applies a force law according to a resistive force), wherein the resistive force depends on an angular position of the side-stick around the first rotation axis (“the end face of the actuating element is formed by two arcs. This leads to an advantageous, steady course of the force over the tilt angle”, Translation, p. 3, para. 1) and is a spring, in particular a tension spring”, Translation, p. 2, para. 1; thus a resistive force is generated by “springs” 16 & 18 in Figs. 7 & 8), wherein the transmission mechanism comprises a cam (Fig. 2, “actuator”, 5), which is configured for connection to the side-stick in rotation around the first rotation axis (Fig. 2 & 3 shows “actuator” 5 connected to “handle” 3 and rotating around “axis” 12) comprises at least one profiled surface (Fig. 2, “end face”, 11) that is shaped so as to define at least one part of the force law (“the end face 11 of the actuating element 5 of the tilting axis 12 is greater than in the middle position of the actuating element 5… this force has to be overcome by the user in order to tilt the operating element 5 further from an arbitrary position”, Translation, p. 5, para. 2).
Sems does not expressly disclose wherein the at least one part of the force law comprises at least one force jump, that corresponds to a discontinuity in intensity of the resistive force without changing a direction of the resistive force.
However, Sem discloses that it is known that the sides/ends of the at least one profiled surface “is greater than in the middle position of the actuating element 5 shown in Fig. 2” (Translation, p. 5, para. 2) which corresponds to a “force has to be overcome by the user in order to tilt the operating element 5 further from an arbitrary position” (Translation, p. 5, para. 2). Therefore, the greater size of the ends sides/ends of the at least one profiled surface relative to the middle of the at least one profiled surface by definition is at least one force jump, that corresponds to a discontinuity in intensity of the resistive force since the resistive force is greater at the sides/ends relative to the middle. Additionally, Sem discloses “the force exerted by the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sems wherein the at least one part of the force law comprising at least one force jump, that corresponds to a discontinuity in intensity of the resistive force without changing a direction of the resistive force, as suggested and implicitly stated by Sems, “to provide a joystick in a control device… which is simple and low-wear, can be used in a wide temperature range and gives the operator a haptic feedback upon actuation” (Sems, Translation, p. 1).

Regarding claim 2, Sems teaches the force feedback device according to claim 1, wherein the at least one profiled surface (Fig. 2, “end face”, 11) has a continuous profile (Fig. 2, shows the “end face” 11 is a continuous surface) for rolling of a cam follower (Fig. 2, “roller”, 9), of the transmission mechanism (Fig. 2, “actuator” 5 & “return element” 6; “roller” 9 shown attached to “return element: 6), wherein the cam follower is configured for being pressed against the at least one profiled surface by the at least one spring (Fig. 2 & 3 show the “end face” 11 against “roller”, 9; additionally, Fig. 7 & 8 show “springs” 16/18 attached to “return element” 6 of “roller” 9).

Regarding claim 3, Sems teaches the force feedback device according to claim 1, wherein the at least one profiled surface is configured to turn in an opposite direction about the first rotation axis (Fig. 3 shows the ends/edges of the “end face” 11 pushes the “roller” 9 away from “axis” 12), relative to the rotational movement between the side-stick (Fig. 2, “handle”, 3) and the at least one spring (Fig. 7 & 8, “springs” 16/18; as the “handle” 3 and “springs” 16/18 tilts/rotates, Fig. 3 shows the ends/edges of the “end face” 11 pushes the “roller” 9 away from “axis” 12).

Regarding claim 4, Sems teaches the force feedback device according to claim 1, wherein the at least one profiled surface is configured to turn in a same direction about the first rotation axis (Fig. 2 shows as the “roller” 9 is returned to the neutral position, “end face” 11 turns and allows the roller towards “axis” 12), relative to the rotational movement between the side-stick (Fig. 2, “handle”, 3) and the at least one spring (Fig. 7 & 8, “springs” 16/18; as the “handle” 3 and “springs” 16/18 tilts/rotates back to a resting position, Fig. 3 shows the ends/edges of the “end face” 11 turns and allows the roller towards “axis” 12).

Regarding claim 9, Sems teaches the force feedback device according to claim 1, but does not expressly disclose wherein the at least one spring is only a single spring and the at least one profiled surface is only a single profiled surface.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sems wherein the at least one spring is only a single spring and the at least one profiled surface is only a single profiled surface, since it has been held that omission of an element and its function in a combination 

Regarding claim 10, Sems teaches the force feedback device according to claim 9. Further, Sems teaches wherein the transmission mechanism (Fig. 2, “actuator” 5 & “return element” 6) comprises a roller support (Fig. 2, “return element” 6; shown supporting “roller” 9), which is mounted to rotate freely on the housing around a second rotation axis (Fig. 2, “mounted end”, 7; “the restoring element is rotatable about its mounted end”, Translation, p. 2, para. 1) and on which a roller (Fig. 2, “roller”, 9) is mounted to rotate freely around a third rotation axis (Fig. 2, “free end”, 8) to roll against the profiled surface, the second and third rotation axes being separate from and parallel to the first rotation axis (Fig. 2 shows all rotating axis separated and into the page, therefore parallel to each other), and wherein opposite ends of the single spring are respectively assembled to the housing and the roller support (Fig. 7 & 8 shows “springs” 16/18 ends attached to “return element” 6 and “housing” 2 with plate) to stress the single spring and press the roller against the single profiled surface (“The force exerted by the springs 16, 18 on the return element 6 force is transmitted to the actuating element 5 via the roller 9”, p. 5, para. 2).

Regarding claim 11, Sems teaches the force feedback device according to claim 10. Further, Sems teaches wherein the opposite ends of the spring are respectively articulated on the housing and the roller support (Fig. 7 & 8 shows “springs” 16/18 ends attached to “return element” 6 and “housing” 2 with plate).

Regarding claim 12, Sems teaches the force feedback device according to claim 1. Further, Sems teaches wherein the at least one spring (Fig. 7 & 8, “springs”, 16/18) comprises a tension spring, a compression spring or a torsion spring (“The elastic element is, for example, a spring, in particular a tension spring”, Translation, p. 2, para. 1).

Regarding claim 13, Sems teaches a flying device for an aircraft (note, this is an intended use recitation; additionally Sems, Abstract, “Joystick in a control device…in an aeroplane”, Abstract), the flying device comprising: a side-stick (Fig. 2, “handle”, 3) for flying the aircraft (note, this is an intended use recitation), and a force feedback device (“gives the operator a haptic feedback upon actuation”, Translation, p. 1), according to claim 1 (see claim 1 above), wherein the cam (Fig. 2, “actuator”, 5) of the force feedback device is connected to the side-stick in rotation around the first rotation axis (Fig. 2 & 3 shows “actuator” 5 connected to “handle” 3 and rotating around “axis” 12).
Sems does not expressly disclose wherein the housing of the force feedback device is secured to the understructure of the aircraft.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sems wherein the housing of the force feedback device is secured to the understructure of the aircraft, since it has been held that rearranging parts of an invention, such as securing the housing to a different part of the aircraft structure, involves only routine skill in the art. 
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed July 16th, 2020 have been fully considered but they are not persuasive.

In response to applicant’s argument that “the Examiner clearly and unambiguously discloses an allegedly analogous “cam” that has, by the Examiner's own admission, a “continuous surface””, it is noted that applicant’s claims and figures disclose at least one profiled surface, that both “wherein the at least one profiled surface has a continuous profile”, as claimed in Claim 2 and as clearly shown in Figs 1-3, and provides “wherein the at least one part of the force law comprises at least one force jump, that corresponds to a discontinuity in intensity of the resistive force without changing a direction of the resistive force”, as claimed in claim 1 and as clearly shown in Figs. 3 and 5. Thus, as shown by both applicant’s invention and Sems, a surface may be “continuous” and still provide a “force jump” or “discontinuity in intensive force”. Though Sems does not use applicant’s language of “force jump” to describe the surface, Sems further teaches that it is known that the sides/ends of the at least one profiled surface “is greater than in the middle position of the actuating element 5 shown in Fig. 2” (Translation, p. 5, para. 2) which corresponds to a “force has to be overcome by the user in order to tilt the operating element 5 further from an arbitrary position” (Translation, p. 5, para. 2), which by definition, is a “force jump, that corresponds to a discontinuity in intensity of the resistive force without changing a direction of the resistive force” as applicant’s disclosure describes.

In response to applicant's argument that Examiner’s interpretation of the definition of a “force jump” provided by Applicant’s specification “is clearly erroneous” and thus Sems teaches a monotonic function that cannot provide a force jump, it is once again noted that a monotonic function may certainly provide a “force jump” as defined by applicant’s specification (“i.e., have a discontinuity in the intensity of the resistive force without changing the direction of this resistive force”, Para. [0008]). By definition, a monotonic function provides a force without changing direction and may certainly have discontinuity in the intensity while varying in such a way that it either never decreases or never increases.  Below is a depiction of monotonic function with at least one force jump:

    PNG
    media_image1.png
    220
    229
    media_image1.png
    Greyscale

Further, Sems discloses that it is known that the sides/ends of the at least one profiled surface “is greater than in the middle position of the actuating element 5 shown in Fig. 2” (Translation, p. 5, para. 2) which corresponds to a “force has to be overcome by the user in order to tilt the operating element 5 further from an arbitrary position” (Translation, p. 5, para. 2). Therefore, the greater size of the ends sides/ends of the at least one profiled surface relative to the middle of the at least one profiled surface by definition is at least one force jump, that 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sems to further include the at least one part of the force law including at least one force jump, that corresponds to a discontinuity in intensity of the resistive force without changing the direction of the resistive force, as suggested and implicitly stated by Sems, “to provide a joystick in a control device… which is simple and low-wear, can be used in a wide temperature range and gives the operator a haptic feedback upon actuation” (Sems, Translation, p. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647